      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
JOSE ANTONIO POJOY,                    )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-10269-PBS
                                       )
JOSEPH D. MCDONALD, JR.,               )
Sheriff for Plymouth County            )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                            March 13, 2020

Saris, D.J.

     Petitioner Jose Antonio Pojoy brings this habeas petition

seeking relief pursuant to the Court’s declaratory judgment in

Brito v. Barr, 415 F. Supp. 3d 258 (D. Mass. 2019) (“Brito”).

Petitioner argues that his immigration bond hearing did not meet

due process standards because he was required to bear the burden

of proof, rather than the Government. Petitioner claims he was

prejudiced by this error and so is entitled to receive a new

bond hearing. Respondent contends that Pojoy cannot demonstrate

prejudicial injury because there is sufficient evidence that his

release would pose a danger to the community. 1 For the reasons


1 Immigration bond may also be withheld where the non-citizen is
a risk of flight. See Brito, 415 F. Supp. 3d at 271. The
                                   1
      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 2 of 8



stated below, the Court hereby ALLOWS the petition (Dkt. No. 1)

and ORDERS that Petitioner be released unless he receives,

within ten calendar days, a bond hearing that complies with the

requirements of Brito. 2

                            LEGAL STANDARD

     Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

     In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

           [A]liens detained pursuant to 8 U.S.C. § 1226(a)
     are entitled to receive a bond hearing at which the


immigration judge here denied bond based solely on dangerousness
and Respondent addresses only that ground. Accordingly, this
opinion does not discuss risk of flight.
2
  Respondent moved to dismiss the petition pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure. Dkt. No. 9.
The Court instead evaluates the petition under Rules 4 and 5 of
the Federal Rules Governing Section 2254 Cases. See Rule 1(b) of
the Federal Rules Governing Section 2254 Cases (“The district
court may apply any or all of these rules to a habeas corpus
petition . . . .”).
                                   2
      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 3 of 8



     Government must prove the alien is either dangerous by
     clear and convincing evidence or a risk of flight by a
     preponderance of the evidence and that no condition or
     combination of conditions will reasonably assure the
     alien’s future appearance and the safety of the
     community. At the bond hearing, the immigration judge
     must evaluate the alien’s ability to pay in setting
     bond above $1,500 and must consider alternative
     conditions of release, such as GPS monitoring, that
     reasonably assure the safety of the community and the
     alien’s future appearances.

415 F. Supp. 3d at 271. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

     To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento, 315 F. Supp. 3d at 693; then citing Singh

v. Holder, 638 F.3d 1196, 1205 (9th Cir. 2011)). The prejudice

inquiry requires the court to conduct “an individualized

assessment of [the petitioner’s] criminal history and personal

characteristics.” Brito, 395 F. Supp. 3d at 147.

                                 FACTS

     Petitioner, a citizen of Guatemala, first entered the

United States without authorization as a teenager in 2007. He

was granted voluntary departure and returned to Guatemala on

January 1, 2009. He re-entered the United States without

                                   3
      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 4 of 8



authorization approximately six months later. He was 19 years

old at the time and, since then, has lived continuously in Lynn,

Massachusetts. He is married with four U.S. citizen children,

ranging in age from 18 months to seven years old. During his

eleven years in Massachusetts, he has been continuously

employed, most recently with a landscaping company.

     Petitioner’s criminal history includes ten encounters with

law enforcement, mostly related to driving offenses.

     On August 5, 2010, he was charged with Unlicensed Operation

of a Motor Vehicle. The charge was dismissed upon payment of

court costs.

     On September 21, 2010, he was charged with Unlicensed

Operation of a Motor Vehicle and Speeding. He was adjudicated as

responsible for the Speeding offense and the Unlicensed

Operation of a Motor Vehicle charge was dismissed upon payment

of court costs.

     On November 8, 2011, he was charged with Unlicensed

Operation of a Motor Vehicle and Fail to Stop/Yield. Both

charges were dismissed.

     On May 14, 2012, he was charged with Operating Under the

Influence after officers responded to the scene of a three-car

motor vehicle accident. He was convicted on the OUI and was

ordered “Not to Drive w/o Valid License.”



                                   4
      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 5 of 8



     On January 5, 2013, he was charged with Unlicensed

Operation of a Motor Vehicle. The charge was dismissed upon

payment of court costs.

     On August 21, 2013, he was charged with Unlicensed

Operation of a Motor Vehicle and Fail to Stop/Yield. He was

convicted of the Unlicensed Operation of a Motor Vehicle charge

and found not responsible for the Fail to Stop/Yield charge.

     On June 5, 2014, he was charged with Unlicensed Operation

of a Motor Vehicle and Fail to Stop/Yield. The Unlicensed

Operation of a Motor Vehicle charge was dismissed, and he

accepted responsibility for the Fail to Stop/Yield charge.

     On January 13, 2016, he was charged with Furnishing a False

Name/SSN, Operating a Motor Vehicle with a Suspended License,

and a Motor Vehicle Lights violation. He pled guilty to the

Operating with a Suspended License charge and the False Name

charge was adjudicated as “Filed with Defendant’s consent.”

     On February 13, 2019, he was charged with Operating a Motor

Vehicle Unlicensed/Suspended. The charge was dismissed after

payment of court costs.

     On April 28, 2019, he was arrested for disorderly conduct,

disturbing the peace, and resisting arrest. He was found guilty

of disturbing the peace and resisting arrest on February 11,

2020. According to the police report, Petitioner was in a

vehicle that was pulled over because it was being operated

                                   5
      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 6 of 8



without headlights and was traveling below the posted speed

limit. Petitioner and another individual both fled the vehicle.

Petitioner was pursued by an officer who yelled “police, stop

running” many times. The officer eventually took Petitioner to

the ground. Although Petitioner tried to get up, the officer

handcuffed him. The officer also reported six open beer

containers in plain sight in the vehicle.

     Petitioner has been held in immigration detention since May

20, 2019. He received a bond hearing on June 25, 2019.          The

immigration judge found Petitioner “did now show he is not a

danger to persons or property” because of “numerous criminal

encounters including OUI, resisting arrest & open container of

alcohol, etc.” Dkt. 10-2.

     Petitioner currently has no legal status in the United

States. He sought withholding of removal and cancellation of

removal, which was denied on December 23, 2019. His appeal

before the BIA is currently pending.

                              DISCUSSION

     In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

     (1) Whether   the alien has a fixed address in the United
     States; (2)   the alien’s length of residence in the United
     States; (3)   the alien’s family ties in the United States,
     and whether   they may entitle the alien to reside
     permanently   in the United States in the future; (4) the

                                   6
        Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 7 of 8



       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of his bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger to the Community

       Brito requires the Government to prove that an alien

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See Brito, 415 F. Supp. 3d at 267.

       While Petitioner’s criminal history is lengthy, the

majority of the charges were dismissed, and Petitioner was never

incarcerated for any term. In addition, all the charges are non-

violent and many were misdemeanors. Petitioner asserts without

contradiction that the charges for operating without a license

were related to his employment and motivated by his need to

provide for his family. Even though the resisting arrest charge

is more serious, Petitioner has demonstrated that the burden

allocation “could have affected” the Immigration Court’s


                                     7
      Case 1:20-cv-10269-PBS Document 12 Filed 03/13/20 Page 8 of 8



assessment of dangerousness, which must be found by the

heightened burden of clear and convincing evidence. See Doe,

2019 U.S. Dist. LEXIS 22616, at *3-4. Also the immigration judge

did not consider alternatives to detention, like GPS monitoring,

to keep Petitioner off the road.

                              CONCLUSION

     Petitioner was prejudiced by the errors in his bond hearing

and therefore is entitled to a new bond hearing. The petition

for a writ of habeas corpus (Dkt. No. 1) is accordingly ALLOWED.

The Court ORDERS that Petitioner be released unless he receives,

within ten calendar days, a bond hearing that complies with the

requirements of Brito v. Barr, 415 F. Supp. 3d 258, 271 (D.

Mass. 2019).



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   8
